Case: 14-1354   Document: 23     Page: 1   Filed: 07/25/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                    JBF RAK LLC,
                   Plaintiff-Appellant,

                            v.

                   UNITED STATES,
                   Defendant-Appellee,

                           AND

   MITSUBISHI POLYESTER FILM, INC. AND SKC
                      INC.,
                   Defendants.
             ______________________

                       2014-1354
                 ______________________

    Appeal from the United States Court of International
 Trade in No. 11-00141, Senior Judge Judith M. Barzilay.
                  ______________________

                     ON MOTION
                 ______________________
   Before REYNA, BRYSON, and TARANTO, Circuit Judges.
 BRYSON, Circuit Judge.
                          ORDER
Case: 14-1354         Document: 23    Page: 2      Filed: 07/25/2014



 2                                   JBF RAK LLC   v. US



   The United States moves to summarily affirm. JBF
 RAK LLC opposes.
     The sole issue raised in JBF’s opening brief is wheth-
 er this court’s decision in Union Steel v. United States,
 713 F.3d 1101 (Fed. Cir. 2013), should be overruled.
 Because both parties are in apparent agreement that
 Union Steel controls the outcome of this appeal by a panel
 of this court, we agree that summary affirmance is appro-
 priate. See Joshua v. United States, 17 F.3d 378, 380
 (Fed. Cir. 1994) (Summary affirmance is appropriate
 where affirmance “is so clearly correct as a matter of law
 that no substantial question regarding the outcome of the
 appeal exists.”).
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion is granted. The judgment of the Court
 of International Trade is affirmed.
       (2) Each party shall bear its own costs.


                                        FOR THE COURT

                                         /s/ Daniel E. O’Toole
                                         Daniel E. O’Toole
                                         Clerk of Court


 s30